DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment/Arguments
Applicant’s amendment/arguments with respect to pending claims 1-15 filed on January 26, 2021 have been fully considered but the arguments are rendered moot in view of new ground(s) of rejection necessitated by the amendment of the pending claims. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,049,443  in view of Gordon et al. (Pub. No US 2005/0249291 A1).

Regarding claim 1,  the cited patent claims meet the claimed invention of claim 1 except the limitation “wherein the transform choice depends on size of said block and on whether an 
However, Gordon teaches the limitation as follows: wherein the transform choice depends on size of said block and on whether an inter- predicted mode is not used for the block ( ¶¶0045-0046, When the current macroblock is not to be direct mode inter-predicted, that is, the current macroblock is to be inter-predicted, the video encoder 340 may proceed to step 360. In step 360, the best prediction block size selector 304 may select a macroblock type and the transform size controller 342 may select a corresponding transform size… For example, when the macroblock type is an 8x16, a 16x8, or a 16x16 macroblock type, the transform size controller 342 may select a 4x4 transform size or an 8x8 transform size, See Fig. 3D, steps 358, 360, 362).

	It would have been obvious to one of ordinary skill in the art at the time of  the invention to modify the claimed invention of the cited patent by incorporating the teachings of Gordon to improve compression efficiency as taught by Gordnon (¶0023). 
Independent claims 6 and 13-15 recite limitations similar to claim 1. Thus, claims 6 and 13-15 are rejected due to similar reasons set forth above with respect to claim 1. 

Table 1 below shows the comparison between the instant claims the claims of the cited patent. 
TABLE 1
Instant claims 
Patent No. US 9,049,443 claims 
1. An apparatus, comprising: a video encoder (300) for encoding at least a block in a picture by determining at least one transform to apply to a residue of the block in a video sequence from a set of two or more kinds of transforms, wherein the transform choice depends on size of said block and on whether an inter- predicted mode is not used for the block, from among several transforms that can be determined for use on regions of said block.











2.  The apparatus of claim 1, wherein the set of transforms is determined off-line.  


3.  The apparatus of claim 2, wherein the set of transforms is determined by at least one of: (i) using training data, and (ii) choosing a subset of a family of transforms. 

 
4.  The apparatus of claim 1, wherein information describing the selected transform is explicitly signaled only for block sizes greater than a threshold block size.  


5. The apparatus of claim 1, wherein a flag describing the selected transform is embedded in coefficients of the transform when block sizes are less than a threshold block size.  











6. In a video encoder, a method, comprising: encoding (510) at least a block in a picture by determining at least one transform to apply to a residue of the block in a video sequence from a set of two or more kinds of transforms, wherein the transform choice depends on size of said block and on whether an inter- predicted mode is not used for the block, from among several transforms that can be determined for use on regions of said block.










7.  The method of claim 6, wherein the set of transforms is determined by at least one of: (i) using training data (515), and (ii) choosing a subset of a family of transforms (520).  








8. The method of claim 6, wherein the transforms in the set are any of separable or non-separable, and horizontal and vertical directions of the transforms are capable of being different when the transforms are separable.  

9.  The method of claim 6, wherein information describing the selected transform is explicitly signaled only for block sizes greater than a threshold block size.
  
10. The method of claim 6, wherein a flag describing the selected transform is embedded in coefficients of the transform when block sizes are less than a threshold block size.  

11. The apparatus of claim 6, wherein information describing the selected transform is explicitly signaled only for block sizes greater than a threshold block size.  
12. The apparatus of claim 6, wherein a flag describing the selected transform is embedded in coefficients of the transform when block sizes are less than a threshold block size.  

13. An apparatus, comprising: a video decoder (400) for decoding at least a block in a picture by determining at least one inverse transform to apply to quantized coefficients of the block in a video sequence from a set of two or more kinds of inverse transforms, wherein the inverse transform choice depends on size of said block and on whether an inter-predicted mode is not used for the block, from among several inverse transforms that can be determined for use on regions of said block















14.  In a video decoder, a method, comprising: decoding (610) at least a block in a picture by determining at least one inverse transform to apply to quantized coefficients of the block in a video sequence from a set of two or more kinds of inverse transforms, wherein the inverse transform choice depends on size of said block and on whether an inter-predicted mode is not used  for the block, from among several inverse transforms that can be determined for use on regions of said block.












15.  A non-transitory computer readable storage media having video signal data encoded thereupon, comprising: data corresponding to residuals in a video sequence from a set of two or more kinds of transforms, wherein the transform choice depends on size of said block and on whether an inter- predicted mode is not used for the block, from among several transforms that can be determined for use on regions of said block.
. An apparatus, comprising: a video encoder for encoding at least a block in a picture by selecting a transform to apply to a residue of the block between contiguous pictures in a video sequence from a set of two or more different transforms predetermined with respect to the block, wherein the transform is selected responsive to at least one of: (i) one or more values corresponding to a motion vector, (ii) a value of a residue of one or more previously encoded blocks between contiguous pictures in the video sequence, (iii) a value of prediction data for the block, (iv) one or more transform selections of one or more neighboring reconstructed blocks, and (v) a quantization step applied to transform coefficients for the residue of the block, wherein the set of two or more transforms is derived from reconstructed video data from one or more previous pictures. 
    2. The apparatus of claim 1, wherein the set of different transforms is determined off-line. 
    3. The apparatus of claim 2, wherein the set of different transforms is determined by at least one of: (i) using training data, and (ii) choosing the set of two or more transforms with respect to the block. 
    4. The apparatus of claim 1, wherein the transforms in the set are any of separable or non-separable, and horizontal and vertical directions of the transforms are capable of being different when the transforms are separable. 
    5. The apparatus of claim 1, wherein information describing the selected transform is explicitly signaled only for block sizes greater than a threshold block size. 
    6. The apparatus of claim 1, wherein a flag describing the selected transform is embedded in coefficients of the transform when block sizes are less than a threshold block size. 
   
 7. In a video encoder, a method, comprising: encoding at least a block in a picture by selecting a transform to apply to a residue of the block between contiguous pictures in a video sequence from a set of two or more different transforms predetermined with respect to the block, wherein the transform is selected responsive to at least one of: (i) one or more values corresponding to a motion vector, (ii) a value of a residue of one or more previously encoded blocks between contiguous pictures in the video sequence, (iii) a value of prediction data for the block, (iv) one or more transform selections of one or more neighboring reconstructed blocks, and (v) a quantization step applied to transform coefficients for the residue of the block, wherein the set of two or more transforms is derived from reconstructed video data from one or more previous pictures. 
    8. The method of claim 7, further comprising determining the set of different transforms off-line. 
   
 9. The method of claim 8, wherein the set of different transforms is determined by at least one of: (i) using training data, and (ii) choosing the set of two or more transforms with respect to the block. 
The method of claim 7, wherein the transforms in the set are any of separable or non-separable, and horizontal and vertical directions of the transforms are capable of being different when the transforms are separable. 
    11. The method of claim 7, wherein information describing the selected transform is explicitly signaled only for block sizes greater than a threshold block size. 
    12. The method of claim 7, wherein a flag describing the selected transform is embedded in coefficients of the transform when block sizes are less than a threshold block size. 
  

  



13. An apparatus, comprising: a video decoder for decoding at least a block in a picture by determining an inverse transform to apply to quantized coefficients of the block from a set of two or more different inverse transforms corresponding to a set of two or more transforms determined with respect to the block by a corresponding video encoder, wherein the inverse transform is determined responsive to at least one of: (i) one or more values corresponding to a motion vector, (ii) a value of a residue of one or more previously encoded blocks between contiguous pictures in the video sequence, (iii) a value of 
   
14. In a video decoder, a method, comprising: decoding at least a block in a picture by determining an inverse transform to apply to quantized coefficients of the block from a set of two or more different inverse transforms corresponding to a set of two or more transforms determined with respect to the block by a corresponding video encoder, wherein the inverse transform is determined responsive to at least one of: (i) one or more values corresponding to a motion vector, (ii) a value of a residue of one or more previously encoded blocks between contiguous pictures in the video sequence, (iii) a value of prediction data for the block, (iv) one or more transform selections of one or more neighboring reconstructed blocks, and (v) a quantization step applied to transform coefficients for the residue of the block, wherein the set of two or more transforms is derived from reconstructed video data from one or more previous pictures. 
    15. A non-transitory computer-readable storage media having computer program code for performing a method, the method comprising: encoding data corresponding to at least one block in a picture by selecting a transform to apply to a residue of the block between contiguous pictures in a video sequence from a set of two or more different transforms predetermined with respect to the block, wherein the transform is selected responsive to at least one of: (i) one 
    16. The non-transitory computer-readable storage media of claim 15, wherein information describing the selected transform is explicitly signaled only for block sizes greater than a threshold block size. 
    17. The non-transitory computer-readable storage media of claim 15, wherein a flag describing the selected transform is embedded in coefficients of the transform when block sizes are less than a threshold block size




Claims 1 and 3-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,178,411  in view of Gordon et al. (Pub. No US 2005/0249291 A1).

Regarding claim 1,  the cited patent claims meet the claimed invention of claim 1 except the limitation “wherein the transform choice depends on size of said block and on whether an 
However, Gordon teaches the limitation as follows: wherein the transform choice depends on size of said block and on whether an inter- predicted mode is not used for the block (¶¶0045-0046, When the current macroblock is not to be direct mode inter-predicted, that is, the current macroblock is to be inter-predicted, the video encoder 340 may proceed to step 360. In step 360, the best prediction block size selector 304 may select a macroblock type and the transform size controller 342 may select a corresponding transform size… For example, when the macroblock type is an 8x16, a 16x8, or a 16x16 macroblock type, the transform size controller 342 may select a 4x4 transform size or an 8x8 transform size, See Fig. 3D, steps 358, 360, 362).

	It would have been obvious to one of ordinary skill in the art at the time of  the invention to modify the claimed invention of the cited patent by incorporating the teachings of Gordon to improve compression efficiency as taught by Gordnon (¶0023). 

	Independent claims 6 and 13-15 recite limitations similar to claim 1. Thus, claims 6 and 13-15 are rejected due to similar reasons set forth above with respect to claim 1. 
	Dependent claim 2 is rejected based on its dependency from rejected claim 1. 



TABLE 2
Instant claims 
Patent No. US 10,178,411 claims 
1. An apparatus, comprising: a video encoder (300) for encoding at least a block in a picture by determining at least one transform to apply to a residue of the block in a video sequence from a set of two or more kinds of transforms, wherein the transform choice depends on size of said block and on whether an inter- predicted mode is not used for the block, from among several transforms that can be determined for use on regions of said block.











2.  The apparatus of claim 1, wherein the set of transforms is determined off-line.  



3.  The apparatus of claim 2, wherein the set of transforms is determined by at least one of: (i) using training data, and (ii) choosing a subset of a family of transforms. 

 
4.  The apparatus of claim 1, wherein information describing the selected transform is explicitly signaled only for block sizes greater than a threshold block size.  


5. The apparatus of claim 1, wherein a flag describing the selected transform is embedded in coefficients of the transform when block sizes are less than a threshold block size.  









6. In a video encoder, a method, comprising: encoding (510) at least a block in a picture by determining at least one transform to apply to a residue of the block in a video sequence from a set of two or more kinds of transforms, wherein the transform choice depends on size of said block and on whether an inter- predicted mode is not used for the block, from among several transforms that can be determined for use on regions of said block.










7.  The method of claim 6, wherein the set of transforms is determined by at least one of: (i) using training data (515), and (ii) choosing a subset of a family of transforms (520).  








8. The method of claim 6, wherein the transforms in the set are any of separable or non-separable, and horizontal and vertical directions of the transforms are capable of being different when the transforms are separable.  

9.  The method of claim 6, wherein information describing the selected transform is explicitly signaled only for block sizes greater than a threshold block size.
  
10. The method of claim 6, wherein a flag describing the selected transform is embedded in coefficients of the transform when block sizes are less than a threshold block size.  

11. The apparatus of claim 6, wherein information describing the selected transform is explicitly signaled only for block sizes greater than a threshold block size.  
12. The apparatus of claim 6, wherein a flag describing the selected transform is embedded in coefficients of the transform when block sizes are less than a threshold block size.  












13. An apparatus, comprising: a video decoder (400) for decoding at least a block in a picture by determining at least one inverse transform to apply to quantized coefficients of the block in a video sequence from a set of two or more kinds of inverse transforms, wherein the inverse transform choice depends on size of said block and on whether an inter-predicted mode is not used for the block, from among several inverse transforms that can be determined for use on regions of said block












14.  In a video decoder, a method, comprising: decoding (610) at least a block in a picture by determining at least one inverse transform to apply to quantized coefficients of the block in a video sequence from a set of two or more kinds of inverse transforms, wherein the inverse transform choice depends on size of said block and on whether an inter-predicted mode is not used  for the block, from among several inverse transforms that can be determined for use on regions of said block.












15.  A non-transitory computer readable storage media having video signal data encoded thereupon, comprising: data corresponding to residuals in a video sequence from a set of two or more kinds of transforms, wherein the transform choice depends on size of said block and on whether an inter- predicted mode is not used for the block, from among several transforms that can be determined for use on regions of said block.
An apparatus, comprising: a video encoder for encoding at least a block in a picture by selecting a kind of transform to apply to a residue of the block from a set of two or more kinds of transforms, the set of two or more kinds of transforms comprising transforms to be selected for a region, slice, block or macroblock, wherein information indicating a selected kind of transform for each block in a frame is sent in place of an actual transforms, and said selected kind of transform is derived from the information, and said kind of transform comprises DCT and WDCT of equal sizes, and wherein the kind of transform is selected responsive to an inter prediction mode used to predict at least one reference for the block, and if said inter prediction mode is a direct mode, a first kind of transform is used, and if said inter prediction mode is not a direct mode, a second kind of transform is used, both kinds of transforms having equal sizes. 
    2. The apparatus of claim 1, wherein the set of two or more kinds of transforms is derived from reconstructed video data from one or more previous pictures. 
    3. The apparatus of claim 2, wherein the set of kinds of transforms is determined by at least one of: (i) using training data, and (ii) choosing a subset of a family of transform types. 
    4. The apparatus of claim 1, wherein the kinds of transforms in the set are any of 
    5. The apparatus of claim 1, wherein information describing the selected kind of transform is explicitly signaled only for block sizes greater than a threshold block size. 
    6. The apparatus of claim 1, wherein a flag describing the selected kind of transform is embedded in coefficients of the kind of transform when block sizes are less than a threshold block size. 
   
 7. In a video encoder, a method, comprising: encoding at least a block in a picture by selecting a kind of transform to apply to a residue of the block from a set of two or more kinds of transforms, the set of two or more kinds of transforms comprising transforms to be selected for a region, slice, block or macroblock, wherein information indicating a selected kind of transform for each block in a frame is sent in place of an actual transforms, and said selected kind of transform is derived from the information, and said kind of transform comprises DCT and WDCT of equal sizes, and wherein the kind of transform is selected responsive to an inter prediction mode used to predict at least one reference for the block, and if said inter prediction mode is a direct mode, a first kind of transform is used, and if said inter prediction mode is not a direct mode, a second kind of transform is used, both kinds of transforms having equal sizes. 
    8. The method of claim 7, wherein the set of two or more kinds of transforms is derived 
    9. The method of claim 8, wherein the set of kinds of transforms is determined by at least one of: (i) using training data, and (ii) choosing a subset of a family of kinds of transforms. 
    10. The method of claim 7, wherein the kinds of transforms in the set are any of separable or non-separable, and horizontal and vertical directions of the kinds of transforms are capable of having different sizes when the kinds of transforms are separable. 
    11. The method of claim 7, wherein information describing the selected kind of transform is explicitly signaled only for block sizes greater than a threshold block size. 
    12. The method of claim 7, wherein a flag describing the selected kind of transform is embedded in coefficients of the kind of transform when block sizes are less than a threshold block size. 
    13. The method of claim 7, wherein information describing the selected kind of transforms is explicitly signaled only for block sizes greater than a threshold block size. 
    

14. The method of claim 7, wherein a flag describing the selected kind of transforms is embedded in coefficients of the kind of transform when block sizes are less than a threshold block size. 

15. An apparatus, comprising: a video decoder for decoding at least a block in a picture by selecting a kind of inverse transform to apply to a residue of the block from a set of two or more kinds of inverse transforms, the set of two or more kinds of transforms comprising transforms to be selected for a region, slice, block or macroblock, wherein information indicating a selected kind of transform for each block in a frame is received in place of an actual transform, and said selected kind of transform is derived from the information, and said kind of transform comprises DCT and WDCT of equal sizes, and wherein the kind of transform is selected responsive to an inter prediction mode used to predict at least one reference for the block, and if said inter prediction mode is a direct mode, a first kind of transform is used, and if said inter prediction mode is not a direct mode, a second kind of transform is used, both kinds of transforms having equal sizes. 
    16. In a video decoder, a method, comprising: decoding at least a block in a picture by selecting a kind of inverse transform to apply to a residue of the block from a set of two or more kinds of inverse transforms, the set of two or more kinds of transforms comprising transforms to be selected for a region, slice, block or macroblock, wherein information indicating a selected kind of transform for each block in a frame is received in place of an actual transform, and said selected kind of transform is derived from the information, and said kind of transform comprises DCT and WDCT of equal sizes, and wherein the kind of transform is selected responsive to an inter prediction mode used to predict at least one reference for the block, and if said inter prediction mode is a direct mode, a first kind of transform is used, and if said inter 
  17. A non-transitory storage media having data encoded thereupon, which when executed by a processor cause the processor to comprising: decode at least one block in a picture by selecting a kind of inverse transform to apply to a residue of the block from a set of two or more kinds of inverse transforms, the set of two or more kinds of inverse transforms comprising transforms to be selected for a region, slice, block or macroblock, wherein information indicating a selected kind of transform for each block in a frame is received in place of an actual transform, and said selected kind of transform is derived from the information, and said kind of transform comprises DCT and WDCT of equal sizes, and wherein the kind of transform is selected responsive to an inter prediction mode used to predict at least one reference for the block, and if said inter prediction mode is a direct mode, a first kind of transform is used, and if said inter prediction mode is not a direct mode, a second kind of transform is used, both kinds of transforms having equal sizes. 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 6, 7, 13 and 14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gordon et al. (Pub. No. US 2005/0249291 A1). 
Regarding claim 1, Gordon discloses an apparatus, comprising: a video encoder (FIGS. 1-2, a video encoder) for encoding at least a block in a picture by determining at least one transform  (FIGS. 3B-3D, ¶0044-0045, selecting transform size) to apply to a residue of the block (¶0033,  difference macroblock) in a video sequence  (¶0029, a video sequence that include P, B pictures) from a set of two or more kinds of transforms (¶0045, a transform size such as 4x4 or 8x8 sizes selected), wherein the transform choice depends on size of said block and on whether an inter- predicted mode is not used for the block ( ¶¶0045-0046, When the current macroblock is not to be direct mode inter-predicted, that is, the current macroblock is to be inter-predicted, the video encoder 340 may proceed to step 360. In step 360, the best prediction block size selector 304 may select a macroblock type and the transform size controller 342 may select a corresponding transform size… For example, when the macroblock type is an 8x16, a 16x8, or a 16x16 macroblock type, the transform size controller 342 may select a 4x4 transform size or an 8x8 transform size, See Fig. 3D, steps 358, 360, 362), from among several transforms that can be determined for use on regions of said block (¶0045, a transform size such as 4x4 or 8x8 sizes selected).

Regarding claim 6, Claim 6 is in a video encoder a method and includes limitations similar to claim 1. Thus, claim 6 is rejected due to similar reasons set forth above with respect to claim 1.

Regarding claim 7, Claim 7 is a method claim having limitations similar to claim 3. Thus, claim 7 is rejected due to similar reasons set forth below with respect to claim 7. 

Regarding claim 13, Gordon teaches the following limitations: an apparatus, comprising: a video decoder (FIGS. 1-2, 4 a video decoder) for decoding at least a block  in a picture (¶0064-0066- decoding a macroblock) by determining at least one inverse transform (FIG. 5, ¶0064-0066, determining an inverse transform size) to apply to quantized coefficients of the block (¶0050-quantized frequency coefficients) corresponding to residuals between pictures (i.e., a difference macroblock, ¶¶0033-0034) in a video sequence from a set of two or more kinds of inverse transforms (¶0064-0066, inverse transform size such as 4x4 or 8x8), wherein ¶0064-0065,  In step 508, the video decoder 104 may determine whether the macroblock is a direct mode inter-coded macroblock. When the macroblock is a not a direct mode macroblock, the video decoder 104 may proceed to step 510. In step 510, when the macroblock type was 8x16, 16x8, or 16x16, then the transform size could be either a 4x4 transform size or an 8x8 transform, See Fig. 5,  Steps 508, 510, 512 and 514), from among several inverse transforms that can be determined for use on regions of said block (¶¶0064-0066, inverse transform size such as 4x4 or 8x8).

Regarding claim 14, Claim 14 is in a video decoder a method claim having limitations similar to claim 13. Thus, claim 14 is rejected due to similar reasons set forth above with respect to claim 13. 

Claims 2 and 3  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gordon et al. (Pub. No. US 2005/0249291 A1) in view of Applicants Admitted Prior Art hereinafter referred to as AAPA.

Regarding claim 2, Gordon does not explicitly teach the following limitation: wherein the set of transforms is determined off-line.  
(current application, page 16, lines 23-26).  

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Gordon with AAPA in order to select the set of transforms in an efficient way as taught by AAPA (current application, page 16, lines 9-15).
Regarding claim 3, Gordon in view of  AAPA teaches the apparatus of claim 2. Additionally, Gordon teaches the following limitation: wherein the set of transforms is determined by at least one of: (i) using training data, and (ii) choosing a subset of a family of transforms (¶0045, the selection of the transform size is from such as 4x4 or 8x8 transform sizes. Note that 4x4 and 8x8 are subset of family of NxM transform sizes).  

Claims 4, 9 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gordon et al. (Pub. No. US 2005/0249291 A1) in view of Lim et al. (Patent No. US 8,179,962 B2).
Regarding claim 4, Gordon does not explicitly teach wherein information describing the selected transform is explicitly signaled only for block sizes greater than a threshold block size.
However, Lim teaches the limitation as follows: wherein information describing the selected transform is explicitly signaled only for block sizes greater than a threshold block size (See FIG. 8, when the block size is not smaller then 8x8[i.e. a threshold block size], and outputting and coding a transform size flag (S503), col. 8, lines 17-32; col. 2, lines 42-48. Note that one of ordinary skill in the art would recognize that not smaller than means equal or greater than).

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Gordon with Lim, in order to allow enhancement of coding efficiency and improvement in video quality, as taught by Lim (abstract). 

	Regarding claim 9, Claim 9 is a method claim having limitations similar to claim 4. Thus, claim 9 is rejected due to similar reasons set forth above with respect to claim 4. 

	Regarding claim 11, Claim 11 has limitations similar to claim 4. Thus, claim 11 is rejected due to similar reasons set forth above with respect to claim 4. 

Claims 5, 10 and 12  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gordon et al. (Pub. No. US 2005/0249291 A1) in view of  Lim et al. (Patent No. US 8,179,962 B2) and AAPA.

However, Lim teaches a flag describing the selected transform when block sizes are less than a threshold block size (Fig. 7, Steps 511, 513 and 503, when the transform block size is not 8x8 [i.e. a threshold block size], setting the transform flag size to 4x4, col. 7, line 58 to col. 8, line 3).  
	
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Gordon with Lim in order to allow enhancement of coding efficiency and improvement in video quality, as taught by Lim (abstract). 

	Moreover, AAPA teaches the flag describing the selected transform is embedded in the coefficients of the transform (current application, page 5, lines 25-28, embedding the transform selection within the transformed coefficients themselves).

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Gordon in view of  Lim with AAPA in order to provide a good performance for a low bit rate image compression as taught by AAPA (page 5, lines 25-28).

	Regarding claim 10, Claim 10 is a method claim having limitations similar to claim 5. Thus, claim 10 is rejected due to similar reasons set forth above with respect to claim 5. 

	Regarding claim 12, Claim 12 has limitations similar to claim 5. Thus, claim 12 is rejected due to similar reasons set forth above with respect to claim 5. 

	Claims 8  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gordon et al. (Pub. No. US 2005/0249291 A1) in view of  Ye et al. (Pub. No. US 2008/0310504 A1). 
Regarding claim 8, Gordon does not explicitly teach the following limitation: wherein the transforms in the set are any of separable or non-separable, and horizontal and vertical directions of the transforms are capable of being different when the transforms are separable.
However, Ye teaches the limitation as follows: wherein the transforms in the set are any of separable or non-separable, and horizontal and vertical directions of the transforms are capable of being different when the transforms are separable (¶¶0030, 0082, 0087, separable and non-separable transforms).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Gordon with Ye in order to increase the coding efficiency as taught by Ye (¶0075). 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 15 is/are rejected under pre-AIA  35 U.S.C. 102(b)as being anticipated by Gordon et al. (Pub. No. US 2005/0249291 A1). 
Regarding claim 15, claim 15 is directed to  “a non-transitory computer readable storage media having video signal data encoded thereupon.” The storage media merely serves as a support of video signal data without any functional relationship. During Examination, the limitation '‘data corresponding to  residuals between pictures in a video sequence from a set of two or more inverse transforms, wherein the transform choice depends on size of said block and on whether an inter-predicted mode is not used from the block, from among several transforms that can be determined for use on regions of said block,” was not given a patentable weight. See MPEP 2111.05 (III). Therefore, the “a storage media having video signal .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482.  The examiner can normally be reached on M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488